Title: To James Madison from John L. Boqueta de Woisery, 4 August 1804
From: Boqueta de Woisery, John L.
To: Madison, James



SirPhiladelphia the 4 August 1804
Whatsoever I have not received any answer of My Letter of the 26 of June last concerning your subscriptions for the plan and View of New Orleans; I have Deliver them to Day to M. Edgar Patterson inclosed in the same Box with the engravings belonging to M. Jefferson. I have take the opportunity of this Gentleman for send them safe to you.
I hope, Sir, this Work shall be agreable to you. I am With Esteem Sir Your Most humble Servt
J. L. Boqueta de Woisery
